Citation Nr: 0028343	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael W. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his ex-wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970, including a period of service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 1997, and a statement of the case was issued that same 
month.  In September 1997, a substantive appeal was received.  
A personal hearing was conducted at the RO in April 2000.  
The veteran's appeal was certified to the Board in September 
2000.  Additional private treatment records were received at 
the Board in October 2000 with a waiver of initial RO review 
and consideration.  See 38 C.F.R. § 20.1304(c) (1999). 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy. 

2.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran 
suffers from PTSD which is related to combat stressors.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question in any case is whether the claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence: i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

After reviewing the evidence, the Board finds the veteran's 
claim for service connection for PTSD to be well grounded.  
The claims file includes several medical diagnoses of PTSD 
(which are assumed to be true for well-grounded purposes).  
Further, the veteran's assertions regarding stressors are 
accepted as true for well-grounded purposes.  Finally, 
various medical reports diagnosing PTSD cite recollections of 
combat, thus sufficiently suggesting a link to inservice 
stressors.  

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  After noting that the 
claims file not only includes several private medical 
reports, but also the reports of several VA examinations, the 
Board that the record as it stands allows for equitable 
review of the veteran's appeal and that no useful purpose 
would be served by delaying appellate review for additional 
development.  

Turning to the merits, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

Prior to June 18, 1999, and at the time of the August 1997 RO 
rating decision on appeal, 38 C.F.R. § 3.304(f) required:  
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).  
The prior version of the regulation provided that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  The prior version of 
the regulation also provided that if the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation, such as the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1997).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.   Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board will 
therefore review the evidence in light of both versions of 38 
C.F.R. § 3.304(f).

Turning to the evidence, the Board first notes that the 
veteran's service records show that he was awarded the Combat 
Infantryman Badge.  His combat service is therefore 
established.  With regard to particular stressors, the 
veteran has described stressful experiences in combat, 
including an incident when 15 soldiers were killed or 
seriously injured by a detonated mine and he had to load the 
wounded and dead unto a helicopter, some of whose arms and 
legs fell off when he picked them up.  Under the 1997 version 
of 38 C.F.R. § 3.304(f), these claimed inservice stressors 
are established.

The essential question in this case is whether the veteran 
actually suffers from PTSD related to combat experiences.  
The claims file does include medical diagnoses of PTSD by 
private physicians.  As many of these reports discuss the 
finding of PTSD in the context of combat experiences reported 
by the veteran, these private medical reports also 
effectively show a link to the inservice stressors.  

However, there does not appear to be a clear consensus 
regarding the diagnosis of PTSD.  While several private 
doctors have reported a diagnosis of PTSD, not one of the 
three VA examiners (February and June 1997 and July 1998) 
were able to renders a diagnosis of PTSD even though they 
reported PTSD-like symptoms.  Instead, it appears that the VA 
examiners are of the opinion that the veteran's symptoms are 
out of proportion to those caused by PTSD and are better 
explained by confabulation secondary to amnesia and 
depression.  Their diagnoses include history of alcohol 
dependency, multi infarct dementia, amnestic disorder due to 
alcohol dependence, alcohol dependence, and depressive 
disorder not otherwise specified.  

Nevertheless, six different private psychiatrists, have 
diagnosed the veteran with PTSD related to his Vietnam 
service:  J. F. M., M.D. (December 1995); N. E. K., M.D. 
(April 1997, May and August 1999 and March 2000); M. S. M., 
M.D. (March 1998); S. S. P., M.D. (March 1998 and October 
2000); A. A. B., M.D. (August 1999); and S. G. K., M.D. 
(August 1999).  

In comparing the various medical reports, the Board observes 
that both the private and the VA examiners have had adequate 
opportunity to observe the veteran over some period of time.  
Further, the various reports appear to be detailed and 
reflect full and complete examinations.  All appear to be 
prepared by qualified medical personnel.  There is therefore 
no reason to find that any particular examiner(s) are more 
qualified than others for purposes of determining whether the 
veteran does in fact suffer from PTSD as opposed to other 
psychiatric disorder(s). 

After several reviews of the pertinent medical reports and 
several attempts to weigh the evidence, the Board is 
compelled to conclude that the positive evidence is in a 
state of equipoise with the negative evidence on the 
determinative question of whether the veteran suffers from 
PTSD which is related to inservice stressors.  In such a 
situation, the law requires that the veteran prevail.  38 
U.S.C.A. § 5107(b).  Accordingly, entitlement to service 
connection for PTSD is warranted. 


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

